DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 05/10/2022 and 04/25/2022.
Claims 1, 3, 6-8 and 11 have been amended.  Claim 2 has been canceled.  Claims 6-7        have been withdrawn.   Overall, claims 1, 3-5 and 8-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 20 is objected to because of the following informalities:  lines 3-4 and 4-5, --of the muffler plate and the wear ring-- should be inserted after “the annular recesses” for clarity and consistency terminology in the claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (Publication Number KR20180065340A) in view of Hewitt (Patent Number 6,631,685).
	Regarding claim 12, as shown in Figs. 1-14, Lee discloses a compressor comprising: a shell 110 defining a discharge chamber 102 and a suction chamber 101; a first scroll member 140 disposed within the shell and including a first end plate 141 and a first spiral wrap 142 extending from the first end plate; a second scroll member 150 disposed within the shell and including a second end plate 152 and a second spiral wrap 153 extending from the second end plate and meshingly engaged with the first spiral wrap; a floating seal 162 sealingly engaging the second scroll member 150; a muffler plate  115 defining the discharge chamber and the suction chamber; and a wear ring 170 (see Figs. 1 and 11-14) sealingly engaging the muffler plate 115 and the floating seal 162 such that the wear ring, the muffler plate, and the floating seal  162 fluidly isolate the discharge chamber from the suction chamber, wherein the muffler plate 115 includes an axially facing surface (see Fig. 13a and 13b) that contacts the wear ring 170.  However, Lee fails to disclose the different material which made up the radially inner and radially outer portions of the wear ring and a radially intermediate portion of the wear ring.
	As shown in Figs. 1 and 3-7, Hewitt teaches wherein radially inner and radially outer portions 40, 52 of the wear ring 20 are formed from a Serial No. 16/883,323Page 4 of 7first material (see col. 2, lines 64-67), and wherein a radially intermediate portion 80 of the wear ring 20 is formed from a second material (see col. 3, lines 35-39) that is different from the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring, as taught by Hewitt in the Lee apparatus, since the use thereof would have reduced the damping force between two elements/features at the radially inner and radially outer portions and the radially intermediate portion of the wear ring and improved the wear resistance and performance between the two elements/features.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
Further, the subject specification fails to provide a specific reason for choosing the radially intermediate portion of the wear ring formed from a second material that is different from the first material of the radially inner and radially outer portions of the wear ring (see page 24, para. [0089]).
3.	Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (Publication Number KR20180065340A) in view of Lee ‘Fig. 14.
	Regarding claim 13, as shown in Figs. 1-14, Lee discloses a compressor comprising: a shell 110 defining a discharge chamber 102 and a suction chamber 101; a first scroll member 140 disposed within the shell and including a first end plate 141 and a first spiral wrap 142 extending from the first end plate; a second scroll member 150 disposed within the shell and including a second end plate 152 and a second spiral wrap 153 extending from the second end plate and meshingly engaged with the first spiral wrap; a floating seal 162 sealingly engaging the second scroll member; a muffler plate 115 defining the discharge chamber and the suction chamber; and a wear ring 170 (see Figs. 11-14) sealingly engaging the muffler plate and the floating seal such that the wear ring, the muffler plate 170, and the floating seal 162 fluidly isolate the discharge chamber 102 from the suction chamber, wherein the muffler plate 115 includes an axially facing surface (see Figs. 13a-b) that contacts the wear ring 170. However, Lee fails to disclose a radially intermediate portion of the wear ring defines an annular recess in the wear ring.
	As shown in Fig. 14, Lee ‘Fig. 14 teaches wherein a radially intermediate portion of the elastic wear ring 170 defines an annular recess in the elastic wear ring 170 (see para. [0118] to para. [0120]); wherein the floating seal 162 (see Figs. 13a and 13b) contacts a radially intermediate portion (see Fig. 14) of the elastic wear ring (claim 14); wherein the annular recess in the elastic wear ring 170 (see Fig. 14) is formed in a first side of the elastic wear ring opposite a second side of the elastic wear ring, and wherein the floating seal 162, 162b (see Figs. 13a and 13b) contacts the second side of the elastic wear ring 170 (see Fig. 14) (claim 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the radially intermediate portion of the elastic wear ring defined an annular recess in the elastic wear ring, as taught by Lee ‘Fig. 14 in the Lee apparatus, since the use thereof would have not only prevented from directly collision between the ribs/lip portion of the floating plate and the wear ring but also prevented leakage between the suction and discharge chamber of the scroll compressor.
	Additionally, it would have been an obvious matter of design choice to have utilized the annular recess in the wear ring, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966).
	Note that, the subject specification fails to provide a specific reason for choosing a radially intermediate portion of the wear ring defines an annular recess in the wear ring (see page 26, para. [0095]).
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘Fig. 14 as applied to claim 13 above, and further in view of Hewitt (Patent Number 6,631,685).
	The modified Lee discloses the invention as recited above; however, the modified Lee fails to disclose the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring.
	As shown in Figs. 1 and 3-7, Hewitt teaches wherein radially inner and radially outer portions 40, 52 of the wear ring 20 are formed from a Serial No. 16/883,323Page 4 of 7first material (see col. 2, lines 64-67), and wherein a radially intermediate portion 80 of the wear ring 20 is formed from a second material (see col. 3, lines 35-39) that is different from the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring, as taught by Hewitt in the modified Lee apparatus, since the use thereof would have reduced the damping force between two elements/features at the radially inner and radially outer portions and the radially intermediate portion of the wear ring and improved the wear resistance and performance between the two elements/features.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
Further, the subject specification fails to provide a specific reason for choosing the radially intermediate portion of the wear ring formed from a second material that is different from the first material of the radially inner and radially outer portions of the wear ring (see page 24, para. [0089]).
5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘Fig. 14 as applied to claim 13 above, and further in view of legal precedent.
The modified Lee discloses the invention as recited above; however, the modified Lee fails to disclose the radially intermediate portion of the wear ring being thinner than radially inner and radially outer portions of the wear ring.
It would have been an obvious matter of design choice to have utilized the radially intermediate portion of the wear ring being thinner than radially inner and radially outer portions of the wear ring, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘Fig. 14 as applied to claim 13 above, and further in view of Jin et al (Jin) (U.S. Patent Application Publication Number 2015/0316055A1).
	The modified Lee discloses the wearing 170 including the annular recess (see Fig. 14); however, the modified Lee fails to disclose the axially facing surface of the muffler plate defining another annular recess.
	As shown in Figs. 18-20, Jin teaches wherein the axially facing surface of the muffler plate 105 defines another annular recess 107 that is at least partially radially aligned with the annular recess in the wear ring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axially facing surface of the muffler plate having the another annular recess, as taught by Jin in the modified Lee apparatus, since the use thereof would have prevented from directly colliding /hitting between the lip/rib portion of the floating seal assembly and the muffler plate/discharge cover for reducing the noise and improved the wear resistance of the lip/rib portion of the floating seal assembly and prevented the muffler plate/discharge cover being deformed.



Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1: claim 2 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 1in the amendment filed on 04/25/2022; therefore, claims 1 and its dependent claims are allowed over the prior art of record (Note that, in view of the allowance of the generic claim 1, non-elected claims 6-7 have been rejoined with their base claim).
8.	Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
9.	The IDS (PTO-1449) filed on May 10, 2022 has been considered.  An initialized copy is attached hereto.  

Response to Arguments
10.  	The Amendment filed on 04/25/2022 has overcome the 35 USC 103 rejection to claim 1.
11.	The applicants’ arguments filed 04/25/2022 have been fully considered but they are not completely persuasive. 
	a/. Regarding claim 12: The applicants asserts that “Hewitt is non-analogous art….Applicant respectfully submits that a person of ordinary skill in the art would not look to the railroad car industry to solve a problem of wear or noise associated with a floating seal and muffler plate of a scroll compressor.” (see Remarks section, page 7, line 22).
	- In response to applicant's argument that Hewitt ‘685 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lee ‘340  discloses a scroll compressor  having a floating seal 162 sealingly engaging the second scroll member 150; a muffler plate 115 defining the discharge chamber and the suction chamber; a wear ring 170 (see Figs. 1 and 11-14) sealingly engaging the muffler plate 115 and the floating seal 162 that moves in the vertical direction between the wear ring 170 and the back pressure plate 161. Hewitt ‘685 herein merely for the teaching that it is conventional in the art to utilize the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring to reduce the damping force between two elements/features at the radially inner and radially outer portions and the radially intermediate portion of the wear ring and to improve the wear resistance and performance between the two elements/features.
	b/. The applicants assert that the “the claimed arrangement provides benefits that are not attained in any of the prior art. Namely, the radially intermediate portion being formed from a more flexible material allows for a greater amount of deflection of the intermediate portion of the wear ring, while the inner and outer portions being formed from a different material provides increased strength and wear resistance and improves the ability of the of the inner and outer portions to maintain a sealed relationship with the muffler plate……There is no apparent reason why the wear ring (170) of Lee would benefit from the intermediate portion being more flexible than the inner portion and more flexible than the outer portion” (see Remark section, page 8, lines 16-26).  The examiner disagrees.
	- In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the intermediate portion being formed from a more flexible material…and  while the inner and outer portions being formed from a different material provides increased strength and wear resistance and improves the ability of the of the inner and outer portions to maintain a sealed relationship with the muffler plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the rejection of claim 12 is maintained.
	c/. Regarding claim 13: the applicants asserts that “ there would be no reason why a person of ordinary skill in the art would modify the wear ring of Lee to include the claimed an annular recess defined by a radially intermediate portion of the wear ring.” (see Remarks section, page 9, 3rd paragraph). The examiner disagrees.
	- In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.: “the annular recess formed in the radially intermediate portion of the wear ring allows for a greater amount of flexibility and deflection of the intermediate portion of the wear ring, while the inner and outer portions are relatively stiffer to improves the ability of the of the inner and outer portions to maintain a sealed relationship with the muffler plate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the rejection of claim 13 and its dependent claims is maintained.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746